IN THE SUPREME COURT OF THE STATE OF NEVADA


                       HERBERT S. PENROSE,                                      No. 68946
                       Appellant,
                       vs.
                       QUALITY LOAN SERVICE CORPORATION;
                       NATIONSTAR MORTGAGE, LLC; BANK OF
                                                                                    FILED
                       ANIERICA, N.A.; SELECT PORTFOLIO                             APR 1 5 2016
                       SERVICING, INC.; TINA MARTIN; AND                          TRACE K. UNDEMAN
                                                                               CLERK OF SUPREME COURT
                       U.S. BANK NATIONAL ASSOCIATION,                         BY
                       Respondents.                                                 DEPUTY CLERK



                              ORDER AFFIRMING IN PART AND VACATING IN PART
                                   This is an appeal from a district court order granting a motion
                       to dismiss in a quiet title action. Second Judicial District Court, Washoe
                       County; Patrick Flanagan, Judge.
                                   Having considered the parties' arguments and the record, we
                       conclude that the district court properly dismissed appellant's action.        See
                       Buzz Stew, LLC v. City of N. Las Vegas,    124 Nev. 224, 227-28, 181 P.3d
670, 672 (2008) (reviewing de novo a district court NRCP 12(b)(5)
                       dismissal). Specifically, at the time when appellant filed his complaint,
                       there was no set of facts that appellant could have established under
                       which Nationstar Mortgage would have been time-barred from foreclosing
                       on the subject property.    See id.; Henry v. Confidence Gold & Silver
                       Mining Co., 1 Nev. 619, 621-22 (1865) (recognizing that a mortgagee may
                       seek to nonjudicially foreclose on secured property even if an action on the
                       secured debt would be time-barred); cf. Miller v. Provost, 33 Cal. Rptr. 2d
288, 289-90 (Ct. App. 1994) (observing that this rule is "based on the
                       equitable principle that a mortgagor of real property cannot, without
                       paying his debt, quiet his title against his mortgagee"). Additionally, we
                       disagree with appellant's argument regarding Nationstar's purported lack
SUPREME COURT
        OF             of standing based on the "broken" chain of assignments. While either the
     NEVADA


(0) 1947A    9(01(44

                                                                                            14,- 1 4 7L-1
                 third or fourth assignment may have been unnecessary to complete
                 Nationstar's chain of title, we are not persuaded that the existence of a
                 superfluous assignment somehow destroys Nationstar's chain of title.
                 Accordingly, we affirm the district court's dismissal of appellant's action.'
                             We conclude, however, that the district court abused its
                 discretion when it imposed a filing restriction against appellant without
                 making "substantive findings as to the frivolous or harassing nature of the
                 litigant's actions." Jordan v. State ex rel. Dep't of Motor Vehicles & Pub.
                 Safety, 121 Nev. 44, 61-62, 110 P.3d 30, 43-44 (2005) (quotation omitted).
                 Accordingly, we vacate the portion of the challenged order that imposed a
                 filing restriction against appellant.
                              It is so ORDERED.



                                            Dot          f
                                          Douglas




                 cc: Hon. Patrick Flanagan, District Judge
                      Herbert S. Penrose
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Malcolm Cisneros
                      McCarthy & Holthus, LLP/Las Vegas
                      Akerman LLP/Las Vegas
                      Washoe District Court Clerk


                       'We have considered appellant's remaining arguments regarding the
                 dismissal of his action and conclude that those arguments do not warrant
                 reversal of that portion of the challenged order.
SUPREME COURT
        OF
     NEVADA
                                                             2
(01 1947A    e